Citation Nr: 0127491	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  97-33 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from January 
1967 to December 1968, and his DD Form 214 indicates an 
additional one year, three months, and twenty-five days of 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The veteran testified at an 
RO hearing in July 1998.

In November 1999, the Board found the veteran's claim to be 
well grounded and remanded it to the RO for additional 
development with regard to his alleged stressors and 
conflicting medical evidence.  After the stressor development 
was done, the RO returned the case to the Board for further 
appellate consideration.


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The 
medical examination and request for records are in part to 
comply with this provision in addition to the Board's 
November 1999 remand.

As noted above, in November 1999, the Board remanded the case 
to the RO for additional development.  The RO was able to 
verify that two non combat-related stressors or events 
described by the veteran occurred -- the assistance of the 
America to the Liberty following a June 1967 attack by 
Israeli forces and the death of a shipmate, R. D. S., when 
the America was in waters off Vietnam.  The Board's remand 
directed that, if any stressor claimed by the veteran was 
verified, the RO should prepare a report detailing the nature 
of the claimed stressor(s) and should schedule the veteran 
for a psychiatric examination to determine whether the 
veteran has PTSD under the criteria set forth in either the 
Third or Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IIIR and DSM-IV).  If the examiner determined 
that the veteran met the requirements for a diagnosis of PTSD 
based on the verified stressor(s) in the RO's report, the 
examiner was to explain how the diagnostic criteria are met, 
to include identification of the specific stressor(s) 
underlying the diagnosis, and comment upon the link between 
the current symptomatology and one or more of the in-service 
stressors found to be established by the RO.  However, the RO 
failed to schedule the veteran for a psychiatric examination 
to determine whether he has PTSD.  Therefore, under the 
holding in Stegall v. West, 11 Vet. App. 268 (1998), this 
case must be again remanded so that the requested medical 
examination may be scheduled and performed based on the 
verified stressors reported in the July 2001 Supplemental 
Statement of the Case and the claim readjudicated.

The RO should also secure any relevant treatment records that 
may be available.   Murincsak v. Derwinski, 2 Vet. App. 363, 
372-73 (1992).  In this regard, the Board observes that the 
medical evidence of record is in conflict.  May 1996 VA 
neurological consultation and mental disorders examination 
reports include diagnoses of PTSD.  A June 1997 VA 
examination report indicates that the veteran has PTSD but 
that his intrusive memories of stressful experiences would 
not have been triggered but for a 1995 motor vehicle accident 
and were not sufficient by themselves to cause PTSD.  A 
December 1997 VA examination report indicates that some, but 
not all, of the criteria for a diagnosis of PTSD have been 
met.  However, letters from R.J. Turner, Ph.D., who has 
treated the veteran on a regular basis, indicate that the 
veteran's in-service experiences were sufficiently stressful 
to result in PTSD but no treatment records are associated 
with the claims file.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for residuals of his left knee 
strain.  After obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file, in particular those from Dr. 
R. J. Turner, and associate them with the 
record.  38 C.F.R. § 3.159 (2001).

2.  The RO also should review the entire 
file and undertake any additional 
development necessary to comply with the 
38 U.S.C.A. §5103A (West Supp. 2001) and 
38 C.F.R. § 3.159 (Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001)).

3.  After completion of these actions, 
the RO should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD 
under the criteria set forth in either 
the Third or Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IIIR and DSM-IV).  
The veteran's claims file and a copy of 
this and the November 1999 remands are to 
be provided to the examiner prior to the 
examination, and the examiner should so 
indicate in his report.  The RO must 
provide the examiner with a summary of 
the verified stressor(s) reported in the 
July 2001 Supplemental Statement of the 
Case, and the examiner must be instructed 
that only these events may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  As the report from the 
RO established the occurrence of non 
combat-related events/stressors, if a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or both of the in-
service events/stressors verified by the 
RO.  The examiner is requested to report 
complaints and clinical findings in 
detail.  All opinions expressed must be 
accompanied by a complete rationale in a 
typewritten report.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2001); see also Stegall v. West, 11 
Vet. App. 268, 270-71 (1998). 

5.  When the above development has been 
completed, the RO should review the 
expanded record and should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the RO's 
determination of this claim remains 
unfavorable to the veteran, the veteran 
and his representative should then be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this REMAND are to comply with the 
holding in Stegall, to ensure due process, and to 
obtain additional medical information.  The Board 
intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this 
case.  The veteran and his representative are free 
to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




